Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-17 and 19-23 are allowed.
Claims 4 and 18 are cancelled.
Applicant’s amendment including amended claims filed on 02/01/2022 has been entered.
The following is an examiner’s statement of reasons for allowance:
As per claim 1, the prior arts of record do not teach that the at least one specific program state has a stable threshold voltage distribution according to lapse of time in a range of -0.5 V to 1.0 V when the selected memory block is programmed using a triple level cell (TLC) scheme, and in a range of -1.5 V to 1.0 V or -1.0 V to 1.5 V when the selected memory block is programmed using a quad level cell (QLC) scheme.
The prior art of record CHOI et al. (US 20160357472 A1) teach that a memory system includes a semiconductor memory device including memory cells and an internal Random Access Memory (RAM); and a controller suitable for transmitting read retry table information to the semiconductor memory device when a read operation for the memory cells fails, wherein the internal RAM stores a read retry table during operation of the memory system, and wherein the semiconductor memory device performs a read retry operation with a read retry voltage determined based on the read retry table and the read retry table information (abstract).
However CHOI et al. do not explicitly teach that the at least one specific program state has a stable threshold voltage distribution according to lapse of time in a range of -0.5 V to 1.0 V when the selected memory block is programmed using a triple level cell (TLC) scheme, and in a range of -1.5 V to 1.0 V or -1.0 V to 1.5 V when the selected memory block is programmed using a quad level cell (QLC) scheme as recited in claim 1.

Lee (US 20140063944 A1) teaches a semiconductor memory device and a method of operating the same. The semiconductor memory device includes a memory cell block configured to have memory cell groups, a peripheral circuit configured to read data by supplying a read voltage to memory cells in the memory cell groups, a fail detection circuit configured to perform a pass/fail check operation of memory cell groups according to the data read by the peripheral circuit and a control circuit configured to control the peripheral circuit and the fail detection circuit to perform again the read operation about the memory cell groups using a compensation read voltage different from the read voltage in the event that it is determined that one or more memory cell group is failed according to the pass/fail check operation (abstract).
However Lee does not explicitly teach that the at least one specific program state has a stable threshold voltage distribution according to lapse of time in a range of -0.5 V to 1.0 V when the selected memory block is programmed using a triple level cell (TLC) scheme, and in a range of -1.5 V to 1.0 V or -1.0 V to 1.5 V when the selected memory block is programmed using a quad level cell (QLC) scheme as recited in claim 1.

KIM et al. (US 20110110154 A1) teach that a method of programming a nonvolatile memory device comprises applying a gradually increasing program voltage to a memory cell, determining the number of verify voltages to be applied to the memory cell during a program loop based on the change of a threshold voltage from an initial state of the memory cell to a target state, and applying at least one of the determined verify voltages to the memory cell to verify whether the memory cell is programmed to the target state (abstract).
However KIM et al. do not explicitly teach that the at least one specific program state has a stable threshold voltage distribution according to lapse of time in a range of -0.5 V to 1.0 V when the selected memory block is programmed using a triple level cell (TLC) scheme, and in a range of -1.5 V to 1.0 V or -1.0 V to 1.5 V when the selected memory block is programmed using a quad level cell (QLC) scheme as recited in claim 1.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 1 is allowable over the prior arts of record. Claims 2-3, 5-9 and 21 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 10, the prior arts of record do not teach that the at least one specific program state has a stable threshold voltage distribution according to lapse of time in a range of -0.5 V to 1.0 V when the selected memory block is programmed using a triple level cell (TLC) scheme, and in a range of -1.5 V to 1.0 V or -1.0 V to 1.5 V when the selected memory block is programmed using a quad level cell (QLC) scheme.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 10 is allowable over the prior arts of record. Claims 11-15 and 22 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 16, the prior arts of record do not teach that the at least one specific program state has a stable threshold voltage distribution according to lapse of time in a range of -0.5 V to 1.0 V when the selected memory block is programmed using a triple level cell (TLC) scheme, and in a range of -1.5 V to 1.0 V or -1.0 V to 1.5 V when the selected memory block is programmed using a quad level cell (QLC) scheme.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 16 is allowable over the prior arts of record. Claims 17, 19, 20 and 23 are allowed because of the combination of additional limitations and the limitations listed above.

Thus, claims 1-3, 5-17 and 19-23 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YANG et al. (US 20120269007 A1, publication date: October 25, 2012) disclose that a semiconductor memory device includes a memory cell array configured to include memory cells, peripheral circuits configured to read out data stored in a selected memory cell in a read operation, and a controller configured to control the peripheral circuits so that the peripheral circuits sense a voltage level of the bit line when a first read voltage of the read voltages is supplied to the word line and the peripheral circuits sense voltage levels of the bit line when a second read voltage lower than the first read voltage by a specific level and a third read voltage higher than the first read voltage by the specific level are supplied to the word line in order to determine whether a threshold voltage of the selected memory cell falls within a set voltage distribution in the read operation (abstract).

KANG (US 20080205152 A1, publication date: August 28, 2008) discloses a memory system having a flash memory device that performs an over-sampling read operation to read data from a memory cell in the flash device by using an over-sampling read voltage that falls within a threshold voltage distribution range. A memory controller supplies a read mode signal to the flash memory device to perform the over-sampling read operation (abstract).


Yang (US 20130215678 A1, publication date: August 22, 2013) discloses an exemplary method for reading data stored in a flash memory. The method comprises: controlling the flash memory to perform a first read operation upon the memory cell with a first threshold voltage to obtain a first binary digit for representing a bit of the N bits data; performing an error correction hard decode according to the first binary digit; controlling the flash memory to perform a second read operation upon the memory cell with a second threshold voltage to obtain a second binary digit for representing the bit of the N bits data, if the error correction hard decode indicates an uncorrectable result; and performing an error correction soft decode according to the first binary digit and the second binary digit (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111                                                                                                                                                                                                        

/CYNTHIA BRITT/Primary Examiner, Art Unit 2111